Citation Nr: 0943693	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-02 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a non-service connected death pension for a 
surviving spouse.  


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1946 to March 
1971.  He died in June 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California. 

In her January 2008 substantive appeal, the appellant 
requested a hearing before a member of the Board, but failed 
to appear for her scheduled hearing.  


FINDINGS OF FACT

1.  The appellant and the Veteran married in June 1972 and 
divorced in March 1987.  

2.  The appellant is not the Veteran's surviving spouse for 
VA purposes.


CONCLUSION OF LAW

The criteria for entitlement to non-service connected death 
pension benefits for a surviving spouse have not been met.  
38 U.S.C.A. §§ 103, 1541, 5124 (West 2002 and Supp. 2007); 38 
C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.205, 3.206 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To qualify for a death pension, the surviving spouse must 
have been married to the veteran one year or more prior to 
the veteran's death, or for any period of time if a child was 
born of the marriage or before the marriage, or prior to 
certain delimiting dates not applicable here.  38 U.S.C.A. 
§ 1541(f); 38 C.F.R. § 3.54(a).

The term "surviving spouse" means a person of the opposite 
sex whose marriage to the veteran meets the requirements of 
38 C.F.R. § 3.1(j) and who was the spouse of a veteran at the 
time of the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death and who has not remarried or since the death 
of the veteran lived with another person and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

The appellant has asserted that she is entitled to non-
service connected death pension benefits as the Veteran's 
surviving spouse.  The Veteran's and the appellant were 
married in June 1972 and divorced in March 1987, as evidenced 
by copies of their marriage certificate and divorce degree 
that are of record.  A copy of a Report of Death of an 
American Citizen Abroad completed in July 1995 by a United 
States Consul shows that the Veteran died in June 1995 in 
Bangkok, Thailand, and that at that time, he was married to a 
woman other than the appellant.  

As discussed above, to be considered a "surviving spouse" 
for purposes of eligibility for VA death pension benefits, 
the individual claiming the benefits must have been the 
spouse of a veteran at the time of the veteran's death.  38 
U.S.C.A.  § 101(3); 38 C.F.R. § 3.50.  Here, the appellant 
was not the Veteran's spouse at the time of his death.  The 
Veteran had divorced the appellant and remarried another 
woman, to whom he was legally married at the time of his 
death.  Accordingly, the appellant cannot be considered the 
Veteran's surviving spouse and is not entitled to non-service 
connected death pension benefits.  

The appellant has argued that she is entitled to pension 
benefits because the divorce was due to the Veteran's 
misconduct, she had a child with the Veteran, and she has not 
remarried, citing to 38 C.F.R. §§ 3.50, 3.52 and 3.53.  
However, whether a marital separation (not a divorce) was due 
to a veteran's misconduct is only an issue where a veteran 
and his spouse have not lived together continuously from the 
time of their marriage to the veteran's death, and whether a 
veteran and a claimant had a child is only relevant if there 
is a question of the legal validity of their marriage.  But 
here, the appellant has not argued that the order dissolving 
her marriage to the Veteran was invalid and that she was 
still married to the Veteran at the time of his death.  She 
does not dispute that her marriage to the Veteran was 
terminated, and that as such, she was not the Veteran's 
spouse at the time of his death.  38 C.F.R. § 3.50 is quite 
clear that to be considered a "surviving spouse" for VA 
benefit purposes, the claimant must have been actually 
married to the Veteran at the time of his death.  

As the appellant was not married to the Veteran at the time 
of his death, she is ineligible for a non-service connected 
death pension.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

However, VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-2004 (June 23, 2004). 

Here, there no dispute that the Veteran and the appellant 
were divorced at the time of his death.  Thus, the Veteran is 
ineligible for the claimed benefit, and therefore, VA has no 
duty to provide the appellant with VCAA notice.  

ORDER

The appeal is denied.
	

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


